     Case 2:05-cv-01364-RFB-PAL Document 666 Filed 03/31/21 Page 1 of 5



 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6
                                                   ***
 7    MORGAN STANLEY HIGH YIELD
                                                                Case No. 2:05-cv-01364-RFB-PAL
 8    SECURITIES INC., et al.,

 9                          Plaintiffs,
                                                                  ORDER AWARDING
                     vs.                                          ATTORNEY’S FEES
10
11    HANS JECKLIN, CHRISTIANE JECKLIN,
      GEORGE HAEBERLING, JOHN TIPTON,
12    SWISS LEISURE GROUP AG, AND JPC
      HOLDING AG,
13
                            Defendants.
14
15
            I.      INTRODUCTION
16
            Before the Court is Plaintiff’s Motion for Attorney Fees. ECF No. 622.
17
18          II.     BACKGROUND
19          On April 30, 2019, Plaintiffs Invesco High Yield Fund, et al., moved this Court for an
20   Order awarding attorney’s fees in favor of Plaintiffs against Defendants Hans Jecklin, Swiss
21   Leisure Group AG (“SLG”), and JPC Holding AG (“JPC”) pursuant to the Court’s Order (ECF

22   No. 613) entered March 31, 2019. ECF No. 622. On May 14, 2019, Defendants Hans Jecklin, SLG,
     and JPC filed a response in opposition to Plaintiffs’ Motion for Attorney’s Fees. ECF No. 628. On
23
     May 21, 2019, Plaintiffs filed a reply. ECF No. 632. On March 5, 2020, the Court held a hearing
24
     addressing, inter alia, Plaintiffs’ Motion for Attorney’s Fees. ECF Nos. 645, 648.
25
            On May 28, 2020, the Court entered an Order (“May 2020 Order”), inter alia, granting
26   Plaintiffs’ Motion for Attorney’s Fees. ECF No. 649. The Court directed Plaintiffs to file within
27   30 days a proposed order that calculates the amount of fees based on the Court’s instructions
28
     Case 2:05-cv-01364-RFB-PAL Document 666 Filed 03/31/21 Page 2 of 5



 1   regarding the fifteen percent discount for fees incurred while briefing Plaintiffs’ alter ego claims.
 2   Id.

 3            Based on the May 2020 Order, Plaintiffs submitted a Notice with a proposed order on June

 4   16, 2020 that calculates the amount of fees regarding the fifteen percent discount for fees incurred
     while briefing Plaintiffs’ alter ego claims. ECF No. 650. On June 19, 2020, Defendants filed a
 5
     response with the following three objections: (1) Objection to the Exhibit styled “Summary of
 6
     Discounted Fees Pursuant to Dkt. 649,” (2) Objection to the addition of language in the Proposed
 7
     Order that was not requested by motion; and (3) Objections to the form of the papers submitted.
 8   ECF No. 651. Defendants further stated that arguments previously raised in their opposition to
 9   Plaintiff’s Motion for Attorney’s Fees (ECF No. 628) were incorporated and not waived.
10
11            III.      LEGAL STANDARD

12                      a. Authentication of Exhibits

13            Authentication is a “condition precedent to admissibility.” Orr v. Bank of Am. NT & SA,
     285 F.3d 764, 773 (9th Cir. 2002). Proper foundation may be established through any manner
14
     permitted by Federal Rule of Evidence 901(b) or 902.
15
                        b. Joint and Several Liability
16
              Joint and several liability applies “when there has been judgment against multiple
17   defendants.” McDermott, Inc. v. AmClyde, 511 U.S. 202, 220-221 (1994). The Restatement
18   (Second) of Torts § 875 (1979) states that joint and several liability for a single, indivisible injury
19   can occur when “each of two or more persons whose tortious conduct is a legal cause of a single
20   and indivisible harm to the injured party is subject to liability to the injured party for the entire

21   harm.”

22            NRS 78.747: “Liability of another person for debt or liability of corporation” provides:
                     1. Except as otherwise specifically provided by statute or agreement, no person other
23                   than a corporation is individually liable for a debt or liability of the corporation unless
24                   the person acts as the alter ego of the corporation.
                     2. A person acts as the alter ego of a corporation only if:
25                        (a) The corporation is influenced and governed by the person;
                          (b) There is such unity of interest and ownership that the corporation and the
26                        person are inseparable from each other; and
27                        (c) Adherence to the notion of the corporation being an entity separate from the
                           person would sanction fraud or promote a manifest injustice.
28

                                                           2
     Case 2:05-cv-01364-RFB-PAL Document 666 Filed 03/31/21 Page 3 of 5



 1            3. The question of whether a person acts as the alter ego of a corporation must be
              determined by the court as a matter of law.
 2
 3                 c.   District of Nevada Local Rules IA 10-1, IA 10-2

 4          LR IA 10-1: “Form of Papers Generally” states:

 5          (a) All filed documents must comply with the following requirements:
                    (1) Except for exhibits, quotations, the caption, the court title, and the name of the
 6                  case, lines of text must be double-spaced. Lines of text must be numbered
 7                  consecutively beginning with 1 on the left margin of each page with no more than
                    28 lines per page;
 8                  (2) Handwriting must be legible and on only one side of each page;
                    (3) Text must be size 12 font or larger;
 9                  (4) Quotations longer than 50 words must be indented and single spaced;
10                  (5) All pages must be numbered consecutively; and
                    (6) Margins must be at least one inch on all four sides.
11
            (b) Documents filed electronically must be filed in a searchable Portable Document Format
12          (PDF), except that exhibits and attachments to a filed document that cannot be imaged in
13          a searchable format may be scanned.
            (c) Documents filed manually must be flat, unfolded, firmly bound together at the top, and
14          on 8 ½” x 11” paper.
            (d) The court may strike any document that does not conform to an applicable provision of
15          these rules or any Federal Rule of Civil or Criminal Procedure.
16
            LR IA 10-2: “Required Format for Filed Documents” states:
17
            The first page of every document presented for filing must contain the following
18          information in this format, with the attorney or pro se party’s name beginning at least one
19          inch below the top of the page:

20                 [If the party is represented by counsel:]
                   Attorney’s name
21                 Attorney’s Nevada State Bar number
22                 Attorney’s address
                   Attorney’s phone number
23                 Attorney’s email address
                   Name of party/parties attorney represents
24
25          IV.    ANALYSIS
26                 a. Authentication of Exhibits

27          In Plaintiffs’ Notice, they include Exhibit 2 (which is Exhibit 3 in the docket) entitled

28   “Summary of Discounted Fees Pursuant to Dkt. 649.” ECF No. 650. The filing states, “To comply

                                                      3
     Case 2:05-cv-01364-RFB-PAL Document 666 Filed 03/31/21 Page 4 of 5



 1   with Your Honor’s instruction that attorney’s fees incurred while briefing Plaintiffs’ alter ego
 2   claims be discounted by fifteen percent, we have prepared a revised version of Exhibit 1 to the

 3   Declaration of Jean-Marie L. Atamian in Support of Plaintiffs’ Motion for Attorney Fees (Dkt.

 4   622-2), annexed hereto as Exhibit 2, wherein we have indicated in Column [4] (“Discounted Fees
     Per 5/28/20 Order (Dkt. 649)”) the billing periods to which the fifteen percent discount has been
 5
     applied.” Id.
 6
            In their opposition, Defendants state that while the original Plaintiff’s Motion for
 7
     Attorney’s Fees (ECF No. 622) attached a declaration of Jean-Marie Atamian, no declaration or
 8   affidavit authenticates the revised Summary of Discounted Fees. ECF No. 651. Defendants allege
 9   that the summary is not up to standard and fails to show the court that a discount was taken as to
10   briefing the alter ego claims. Id.
11          The Court finds that the revised exhibit of fees provides sufficient information to support

12   Plaintiff’s claims and that they complied with the Court’s instruction that attorney’s fees incurred

13   while briefing Plaintiffs’ alter ego claims are discounted by fifteen percent. 1 Even though the
     exhibit does not include a declaration or affidavit, the Court understands from Mr. Conlon’s letter
14
     that the exhibits is authenticated and supports the matter in question because it is a “revised version
15
     of Exhibit 1 to the Declaration of Jean-Marie L. Atamian in Support of Plaintiffs’ Motion for
16
     Attorney Fees (Dkt. 622-2).” ECF No. 650.
17                   b. Joint and Several Liability
18          Defendants state that the Proposed Order (ECF No. 650-2) adds improper additional
19   language of “joint and several liability” that Plaintiffs had not previously requested, and that the
20   Court has referred to. ECF No. 651. Defendants state that only a “pro rata” share of the judgment

21   has been discussed. See, Jecklin Defendants Motion for Summary Judgment, at 5 (ECF No. 231)

22   (“As a result, the Jecklin Defendants are entitled to summary judgment on the issue of damages
     such that any damages sought by Plaintiffs in this case must be reduced by the amount of the pro
23
     rata share of these three plaintiff entities”); Jecklin Defendants’ [Proposed] Findings of Fact and
24
25
26
            1
               The Court finds that the fifteen percent reduction is a fair and appropriate reduction based
27   upon the Court’s review of the record, including the relevant pleadings and the outcome of the
     briefing. This reduction recognizes the need for apportionment while still recognizing the quality
28   and complexity of the legal arguments.
                                                       4
     Case 2:05-cv-01364-RFB-PAL Document 666 Filed 03/31/21 Page 5 of 5



 1    Conclusions of Law, at 26 (ECF No. 534) (Rule 30(b)(6) designee testified that plaintiffs were
 2   entitled only to a pro rata share of the New York judgment).

 3           The Court finds that joint and several liability is appropriate with the instant judgment and

 4   supported by the record in this case. The Court found that Hans Jecklin, SLG, and JPC are legally
     alter egos of Seven Circle Gaming Company (SCGC) and can be held financially liable to Plaintiffs
 5
     for debts incurred by SCGC. ECF No. 613. The Court made this finding previously and finds that
 6
     the trial record and the Court’s finding support the imposition of joint and several liability. As a
 7
     result, they are each joint and severally liable for the total harm caused by all the defendants against
 8   Plaintiffs Invesco High Yield Fund, Invesco V.I. High Yield Fund, and Morgan Stanley Variable
 9   Insurance Fund, Inc. Core Plus Fixed Income Portfolio.
10                   c. Form of the Papers
11           Defendants assert that the Letter and Proposed Order does not comply with LR IA 10-1

12   (Form of Papers Generally) and LR IA 10-2 (Required Format for Filed Documents) and should

13   be stricken. LR IA 10-1(d).
             The Court finds that although Mr. Conlon’s Letter and Proposed Order may not appear to
14
     strictly comply with LR IA 10-1 and LR IA 10-2, the Court exercises its discretion to not strike
15
     the documents as they are consistent with this Court’s direction to counsel.
16
17           V.      CONCLUSION
18           IT IS THEREFORE ORDERED that Plaintiffs are awarded attorney’s fees in the amount
19   of $10,681,887.94, jointly and severally, against Defendants Hans Jecklin, SLG, and JPC.
20
21           DATED: March 31, 2021

22
                                                             ______________________________
23                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                        5
